Appeal from a judgment of the Monroe County Court (Frank R Geraci, Jr., J.), rendered February 4, 2000. The judgment convicted defendant, upon a jury verdict, of burglary in the second degree, criminal mischief in the fourth degree and petit larceny.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of, inter alia, burglary in the second degree (Penal Law § 140.25 [2]). Contrary to the contention of defendant, County Court did not err in denying his challenge for cause to a prospective juror. Viewing the “entire testimony” of the prospective juror (People v Torpey, 63 NY2d 361, 368 [1984], rearg denied 64 NY2d 885 [1985]; see People v Barber, 269 AD2d 758, 760 [2000]), we conclude that his statements did not “cast serious doubt on [his] ability to render an impartial verdict” inasmuch as he stated several times in response to questions by the court and the prosecutor that he would be fair and impartial (People v Arnold, 96 NY2d 358, 363 [2001]). Thus, we conclude that the court, which had the opportunity to hear the statements and view the demeanor of the prospective juror, did not abuse its discretion in determining that the prospective juror’s “promise to be impartial” was credible (id.). The sentence is neither unduly harsh nor severe. Present—Hurlbutt, J.P., Scudder, Kehoe, Gorski and Hayes, JJ.